Order, Supreme Court, New York County, entered on April 20, 1972, resettling the order of said court entered on January 3, 1972, which denied defendants’ motion for summary judgment, Unanimously modified, on the law, to the extent of granting summary judgment to the defendant on the third cause of action, and otherwise affirmed, without costs and without disbursements. The complaint alleges three causes of action. The first cause of action seeks specific performance of a contract for the sale of real property. The second seeks to impose a lien on that property to the extent of the down payment made at the signing of the contract. The third cause of action claims damages for legal and other expenses incurred. The contract does not provide for claims for legal expenses incurred. Attorneys’ fees are merely incidents of litigation and, are normally not recoverable absent contractual obligation or specific statutory authority {City of Buffalo v. Clement Co., 28 N Y 2d 241, 262; Piaget Wateh Corp. v. Audemars Piguet & Co., 35 A D 2d 920). Concur — Stevens, P. J., Markewich, Murphy, Lane and Tilzer, JJ. '